DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          EVERAL WILLIAMS,
                              Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-3025

                            [January 9, 2020]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Usan,
Judge; L.T. Case Nos. 11-1862CF10A, 11-3138CF10A, 11-3925CF10A,
11-3777CF10A, 11-4527CF10A.

   Everal Williams, Chipley, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

WARNER, CIKLIN and KUNTZ, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.